Citation Nr: 1317112	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-24 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of a bilateral foot condition.  

2.  Entitlement to service connection for corns/calluses of the 4th and 5th toes bilaterally.

3.  Entitlement to service connection for a bilateral foot condition, other than corns/calluses of the 4th and 5th toes bilaterally.  



REPRESENTATION

Appellant represented by:	David F. Chalela, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided a Travel Board hearing in April 2013.  A transcript of the testimony offered at this hearing has been associated with the record. 

In the aforementioned August 2010 rating decision, the RO reopened the claim of entitlement to service connection for a bilateral foot condition and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a bilateral foot condition, other than corns/calluses of the 4th and 5th toes bilaterally is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO last denied the Veteran's application to reopen his claim for service connection of a bilateral foot condition.

2.  Evidence received since the final September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a bilateral foot condition and raises a reasonable possibility of substantiating the claim.

3.  It has been shown to at least equipoise by competent and probative evidence that the Veteran incurred corns/calluses of the 4th and 5th toes bilaterally in service.  


CONCLUSIONS OF LAW

1.  The RO's September 2008 denial of the claim for service connection of a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has been received since the September 2008 denial, and the claim of entitlement to service connection for a bilateral foot condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Service connection for corns/calluses of the 4th and 5th toes bilaterally is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2012).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for an unspecified bilateral foot condition was denied as not well grounded, due to the lack of evidence of any type of current foot disorder, by way of an October 1995 rating decision.  The Veteran was notified of the decision and of his appellate rights during that same month but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

In December 1998, the RO denied the Veteran's claim for a bilateral hallux valgus deformity (claimed as a bilateral foot condition) since the disorder did not occur in service nor was it caused by service.  It was also noted in the decision that the Veteran had an arthroplasty of the right 5th toe and that he was seen for a callus trim.  The Veteran was notified of the decision and of his appellate rights during that same month but did not appeal.  Additional evidence was submitted during the appeal period and the RO issued a rating decision in March 1999 in which it was determined that new and material evidence had not been submitted.  The Veteran again submitted evidence within the appeal period and the RO notified him by way of an undated letter that new and material evidence had not been submitted that was sufficient to reopen the claim.  

The Veteran's application to reopen his claim for service connection of a bilateral foot condition was last considered and denied by the RO in a September 2008 rating decision on the grounds that new and material evidence had not been received, i.e. evidence showing that the Veteran had been treated for the claimed condition in service.  The Veteran was notified of that decision and of his appellate rights, but did not appeal it nor was any additional evidence submitted or obtained within one year of that decision.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),  20.1103.  To the extent that there was any deficiency with respect to the undated notice that was provided to the Veteran, the notice provided in September 2008 cured the defect.  

At the time of the September 2008 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim, and VA medical records. 
The RO denied the claims on the grounds noted above.

New and material evidence has been received.  In particular, the Veteran submitted a medical opinion from a VA podiatrist dated in April 2010 in which the doctor relates that it was his opinion that the Veteran's current and chronic foot problems were related to, and a result of, his active duty foot problems.  This, in conjunction with the evidence previously of record, particularly the service treatment records noting treatment for foot complaints, relates to the unestablished in-service treatment for the currently assessed bilateral foot condition.  As it is new and material, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he incurred a disability of the bilateral feet in service.  A review of his service treatment records fails to disclose the presence of an entrance examination or entrance medical history.  However, it does disclose that the Veteran complained of foot trouble in January 1983, although no condition was assessed.  See January 1983 Report of Medical History and January 1983 Report of Medical Examination.  The service treatment records further disclose that the Veteran sought treatment for a "warty lesion" between the 4th and 5th toes in June 1983, although which foot was affected is not specified in the record.  The Veteran was referred to podiatry, per the June 1983 records; however, no records related thereto appear thereafter.  

Of record is a March 1995 VA X-ray report pertaining to a tender 5th MJPJ and proximal phalange little toe for 2 weeks with no history of trauma.  The X-ray report discloses an assessment of mild degree of hallux valgus deformity bilaterally.  

Subsequent VA podiatry records document similar impressions and a history of right 5th toe arthroplasty in 1998, as well as tyloma (callus).  They also document callus trimming and interdigit corns.  

A February 1999 VA podiatry record documents continued complaints regarding the feet.  At this time, bilateral hammertoes were assessed, as well as related calluses.  

In an April 2010 statement the Veteran related that his bilateral foot condition should be service-connected, noting that he had been treated for the condition at the VA Medical Center (VAMC) in Tampa, Florida.  A review of the medical records from VAMC Tampa shows assessments of degenerative joint disease (DJD), bilateral 5th digit adductovarus, hammertoe and calluses.  

Also, in April 2010, and in furtherance of attempting to substantiate his claim, the Veteran submitted an April 2010 letter from the Chief of the Podiatry Section of the Tampa VAMC.  In the letter, the doctor relates that he had reviewed the military records and performed an examination of the Veteran, and that it was his opinion that the Veteran's current and chronic foot conditions were related to, and a result of, his active duty foot problems.  

In July 2010 the Veteran was afforded a VA examination by a Physician's Assistant (P.A.).  The examination resulted in an assessment of hammertoe of the left 5th digit, status-post arthroplasty of the 5th digit of the right foot (1998) and hyperkeratosis of the bilateral feet (lateral heels, small toes, plantar warts).  Based upon a review of the claims file, including the service treatment records, the examiner concluded that it was less likely than not that the Veteran's current bilateral foot condition was caused by, or related to, military service.  In terms of rationale, the examiner explained that the "warty lesion" noted in service was debrided and the Veteran eventually recovered from the condition, noting, however, that the service treatment records were limited in scope.  

In May 2011 the Veteran submitted a more detailed letter from the VA Chief of Podiatry at VAMC Tampa.  In the letter, the doctor noted that it had been documented that the Veteran was seen in June 1983 in service for a warty like growth between the 4th and 5th toes, as well as multiple times while on active duty for corns and calluses (warts).  He explained that it was impossible to determine exactly which warts were present in 1983 because the documentation lacked details.  He related that in his opinion, the nexus was clear to him that the Veteran had corns and calluses on both his 4th and 5th toes while in the military and that he still had such corns and calluses on his 4th and 5th toes today.  He also noted that the Veteran's right 5th toe was operated on in 1999.  He also expressed disagreement with the July 2010 VA examiner and urged that his opinion be given greater deference due to his experience and credentials, and explained that the July 2010 examiner was incorrect to conclude that the condition had resolved as corns and calluses typically required surgical removal of tissue and bone for correction.  

As outlined above, the Veteran testified before the Board in April 2013.  At this time, he related a history of calluses of the bilateral feet in service and that he had been given a razor to shave them, which he did continuously.  He testified that he had no problems with his feet prior to entering service and that he had continuous problems with his feet ever since that he felt were related to service.  

Service connection for corns/calluses of the 4th and 5th toes bilaterally is established.  The Veteran has competently identified symptomatology of his feet, particularly calluses/corns (warts) of the 4th and 5th toes bilaterally in and since service, which he did not have prior thereto.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no reason to doubt his credibility in this regard.  Moreover, the Board finds that the positive opinion of the VA Chief Podiatrist outweighs that of the VA Physician's Assistant and the evidence attributes the currently diagnosed calluses/corns of the 4th and 5th toes bilaterally to the in-service complaints.  The VA podiatrist is more qualified to render such an opinion based on his specialized training and his opinion is factually supported by the record.  Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, given the Veteran's competent lay observations and the favorable opinion of the VA Chief of Podiatry, the evidence is at least to equipoise that the Veteran incurred corns/calluses (warts) of the 4th and 5th toes bilaterally in service.  Gilbert, supra.  Accordingly, the claim is granted.  The issue of entitlement to service connection for a bilateral foot condition, other than corns/calluses of the 4th and 5th toes bilaterally, is addressed below in the remand section of this decision.  



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition and the claim is reopened.

Entitlement to service connection for calluses/corns of the 4th and 5th toes bilaterally is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At the aforementioned Board hearing, the Veteran testified to having had treatment for his claimed bilateral foot condition at VA since shortly after his discharge in 1983.  A review of the claims file discloses the presence of VA podiatry records dated in 1995, 1998 and 1999, and records dated from March 2009 and on (on the Virtual VA system), but none from the 1980s.  VA is under a duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, this matter must be remanded to attempt to obtain these outstanding records.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Also, a review of the medical opinions outlined above, particularly those offered by the VA Chief of Podiatry at the Tampa VAMC indicates that further examination is necessary to decide the claim for service connection of a bilateral foot condition, other than corns/calluses of the 4th and 5th toes bilaterally.  As outlined above, the Board has granted the claim for service connection of calluses/corns of the 4th and 5th toes bilaterally as this condition has been adequately identified as having been incurred in service.  However, the record indicates that the Veteran has several other disabilities of the feet and the opinions are unclear as to which, if not all, of these disabilities are attributable to service.  Therefore, the Board also finds that the necessity for a new VA examination is shown.  38 U.S.C.A. § 5103A (West 2002).  As such, the issue must be remanded in order to schedule the Veteran for another VA examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  In rendering any opinion, the examiner must specifically identify each disability of the feet and render separate etiological opinions for each and every identified disability other than calluses/corns of the 4th and 5th toes bilaterally. 

In this regard, the Veteran's representative asserts that hammertoes may be secondary to the calluses/corns.  Thus, notice should be provided on remand concerning how to substantiate a claim for service-connection on a secondary basis.  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide notice to the Veteran concerning how to substantiate his claim for service connection as secondary to the service-connected disability pursuant to 38 C.F.R. § 3.159 (2012).

2.  Attempt to obtain VA medical records from the VA Medical Center in Tampa dating from July 1983 to March 2009 and associate them therewith.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any condition(s) of the feet.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition of the feet, is/are attributable to service, including as due to the boots he wore in service.  In addition to any disorders diagnosed during the examination, the examiner should provide opinions pertaining to the digiti quinti varus left (see VA medical record dated in March 2011); adductus varus bilateral (see VA medical record dated in October 2011); degenerative joint disease (see VA medical record dated in March 2009 and the prior VA examination report of July 2010); and hammertoes.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed conditions of the feet are due to or caused by the service-connected corns/calluses of the 4th and 5th toes of each foot.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed conditions of the feet are aggravated (i.e., worsened beyond the natural progress) by the service-connected corns/calluses of the 4th and 5th toes of each foot.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disabilities of the feet found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected corns/calluses of the 4th and 5th toes of each foot.

Any and all opinions must be accompanied by a complete rationale.  

If the examiner is unable to reach an opinion on any question without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Ensure the above development is complete and that the examination report is adequate.  Then, after conducting any additional development deemed warranted, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


